United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
Falls Church, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1610
Issued: November 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 14, 2014 appellant filed a timely appeal from a June 24, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment of the left upper
extremity.
FACTUAL HISTORY
On September 30, 2011 appellant, then a 56-year-old legal assistant, filed an occupational
disease claim (Form CA-2) alleging that she developed a cyst on her left wrist as a result of her
1

5 U.S.C. § 8101 et seq.

federal employment duties. On January 3, 2012 OWCP accepted the claim for aggravation of
left wrist ganglion cyst. On November 13, 2013 appellant underwent a left wrist cyst excision
which was approved by OWCP.
In a February 28, 2014 treatment note, Dr. Erika Gantt, a Board-certified orthopedic
surgeon, reported that appellant was doing well following her left wrist cyst excision despite
complaints of tightness and scar discomfort. According to the North Carolina Industrial Rating
Guide, she opined that appellant had two percent permanent partial impairment to the left wrist
as a result of the work-related surgery.
By letter dated April 21, 2014, counsel for appellant argued that Dr. Gantt’s
February 28, 2014 report provided an impairment rating which established her claim for a
schedule award. On May 9, 2014 appellant filed a claim for a schedule award (Form CA-7).
By letter dated May 19, 2014, OWCP requested that appellant submit an impairment
evaluation from her attending physician in accordance with the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). It provided
her 30 days to submit the requested impairment evaluation. No additional evidence was
received.
By decision dated June 24, 2014, OWCP denied appellant’s claim for a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.2 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.3
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.4 OWCP
procedures provide that to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the

2

Id. at § 8107; 20 C.F.R. § 10.404.

3

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
4

Tammy L. Meehan, 53 ECAB 229 (2001).

2

impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.5
ANALYSIS
OWCP accepted appellant’s claim for left wrist ganglion and cyst of synovium, tendon
and bursae. On May 9, 2014 appellant filed a claim for a schedule award. By decision dated
June 24, 2014, OWCP denied her schedule award claim finding that she did not submit an
impairment evaluation to establish a permanent impairment resulting from her work injury.
The Board finds appellant has not submitted sufficient medical evidence to establish any
permanent impairment to her left upper extremity due to her accepted condition.6 In support of
her claim, appellant submitted a February 28, 2014 report from Dr. Gantt, who opined that
appellant had a two percent permanent impairment of the left upper extremity based on the North
Carolina Industrial Rating Guide.
The Board notes that OWCP procedures provide that maximum medical improvement
(MMI) must be reached before a schedule award can be made.7 In this case, Dr. Gantt did not
address whether appellant had reached MMI as a result of her accepted left wrist dorsal ganglion
cyst following the November 13, 2013 surgery. Moreover, he failed to provide an impairment
rating based on the sixth edition of the A.M.A., Guides.8 Dr. Gantt failed to provide findings
from physical examination which could establish a ratable permanent impairment in accordance
with the sixth edition of the A.M.A., Guides.9
By letter dated May 19, 2014, OWCP informed appellant of the evidence necessary to
establish her schedule award claim. It specifically requested that she submit an impairment
evaluation from her attending physician in accordance with the sixth edition of the A.M.A.,
Guides. Appellant did not respond.
It is appellant’s burden of proof to establish a permanent impairment of a scheduled
member as a result of an employment injury.10 The medical evidence must include a description
of any physical impairment in sufficient detail so that the claims examiner and others reviewing
the file would be able to clearly visualize the impairment with its resulting restrictions and

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(b) (February 2013).
6

T.V., Docket No. 13-533 (issued June 19, 2013).

7

FECA (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010).

8

Id.

9

V.L., Docket No. 11-2048 (issued June 11, 2012).

10

See supra note 4.

3

limitations.11 Appellant did not submit such evidence. The Board finds that OWCP properly
denied her schedule award claim.12
On appeal, appellant argues that OWCP’s June 24, 2014 schedule award decision was in
error and resubmitted Dr. Gantt’s February 28, 2014 medical report.13 As noted, this evidence is
insufficient to establish her permanent impairment. There is no probative medical evidence of
record, in conformance with the sixth edition of the A.M.A., Guides, establishing that appellant
sustained any permanent impairment of the left arm as a result of her employment injury.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award.

11

See A.L., Docket No. 08-1730 (issued March 16, 2009).

12

L.F., Docket No. 10-343 (issued November 29, 2010); V.W., Docket No. 09-2026 (issued February 16, 2010).

13

The Board notes that on February 4, 2014 appellant retained and authorized James M. Snow as counsel to
represent her with respect to her OWCP claim. Appellant’s appeal before the Board pertains to OWCP’s
June 24, 2014 decision only as she has not appealed or provided argument in support of the other OWCP decisions
issued in her claim.
14

M.B., Docket No. 12-361 (issued September 10, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 24, 2014 is affirmed.
Issued: November 25, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

